IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 407 EAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
KELVIN BROWN,                         :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 408 EAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
KELVIN BROWN,                         :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 409 EAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
KELVIN BROWN,                         :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.




              [407 EAL 2021, 408 EAL 2021 and 409 EAL 2021] - 2